Citation Nr: 1817081	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  08-19 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from May 1967 to December 1968. He served in the Republic of Vietnam. He also served with the Army National Guard, including periods of active duty from July 1985 to November 1985 and from October 2004 to September 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Seattle, Washington, Regional Office (RO). In March 2010, the Veteran had a hearing with a Decision Review Officer (DRO) and in April 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge. Both hearings were held at the RO and transcripts for both are in the record. In July 2015 and December 2015, the Board remanded the appeal to the RO. In November 2017, the Board received an outside medical opinion from a Veterans Health Administration (VHA) specialist.


FINDING OF FACT

The Veteran's hypertension was caused by his service-connected type II diabetes mellitus, sleep apnea, and posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met. 38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION


Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder has caused or aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection is in effect for sleep apnea, PTSD, type II diabetes mellitus with erectile dysfunction and associated urinary frequency, right and left knee degenerative joint disease, right elbow residuals of septic bursitis, thoracolumbar spine degenerative joint disease and strain, and hearing loss.

The Board has reviewed the evidence in light of the Veteran's contentions and the applicable law. Affording the Veteran the benefit of the doubt, the Board finds that hypertension was caused by the Veteran's service-connected diabetes, sleep apnea, and PTSD. Therefore, service connection is warranted and the claim is granted.


ORDER

Service connection for hypertension is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


